      Case 7:19-cv-00002 Document 39 Filed on 07/26/21 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas

                           UNITED STATES DISTRICT COURT
                                                                                        ENTERED
                                                                                        July 26, 2021
                            SOUTHERN DISTRICT OF TEXAS
                                                                                     Nathan Ochsner, Clerk
                                MCALLEN DIVISION


MARIA GRACIELA FERNANDEZ                         §
CARDONA                                          §
                                                 §
                                                 §
VS.                                              §   CIVIL ACTION NO. 7:19-CV-002
                                                 §
WILLIAM P. BARR, et al.,                         §
                                                 §
                                                 §

 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
                    AND GRANTING DISMISSAL

       The Court has reviewed the magistrate judge’s Report and Recommendation regarding

Plaintiff Maria Graciela Fernandez Cardona’s action brought under 8 U.S.C. § 1503. After

having reviewed the said Report and Recommendation, and no objections having been filed by

either party, the Court is of the opinion that the conclusions in said Report and Recommendation

should be adopted by this Court.

       It is, therefore, ORDERED, ADJUDGED and DECREED that the conclusions in

United States Magistrate Judge Nadia S. Medrano’s Report and Recommendation entered as

Docket Entry No. 38 are hereby adopted by this Court.

       FURTHER, the Court, having adopted the magistrate judge’s conclusions, is of the

opinion that the Government’s Motion for Summary Judgment should be GRANTED, the

plaintiff’s claims should be DISMISSED, and that this case be closed.

       The Clerk shall send a copy of this Order to the parties.

        SO ORDERED July 26, 2021, at McAllen, Texas.


                                                       ______________________________
                                                       Randy Crane
                                                       United States District Judge


1/1
